Citation Nr: 0215197	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-22 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable evaluation for sebaceous 
cysts of the back.

2.  Entitlement to service connection for acne scarring of 
the face.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

The record reflects that, in a September 1970 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California, denied entitlement 
to service connection for acne.  The RO also awarded service 
connection for the sebaceous cysts of the back and for the 
residuals of shell fragment wounds to the right thigh, right 
arm, and right hand.  Noncompensable evaluations were 
assigned for each of these disabilities.  Thereafter, in June 
1971, the veteran submitted a Notice of Disagreement (NOD) 
regarding the issue of entitlement to service connection for 
acne.  No subsequent action was taken by the RO at that time.

In a June 1999 rating decision, the RO in Boise, Idaho, 
granted an increased evaluation of 10 percent for the 
service-connected residuals of shell fragment wounds to the 
right thigh, right arm, and right hand.  The veteran 
subsequently perfected a timely appeal as to the evaluation 
assigned for this disability.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in July 
1999 and a Supplemental Statement of the Case (SSOC) in April 
2000.  However, the veteran withdrew his appeal as to this 
issue in a signed statement dated in February 2001.  Thus, 
the matter is not now on appeal before the Board of Veterans' 
Appeals (Board).

During the pendency of that appeal, however, the veteran also 
filed an informal claim of entitlement to a compensable 
evaluation for sebaceous cysts of the back.  In August 2000, 
the veteran's accredited representative also submitted a 
statement asserting that, after the veteran filed a NOD in 
1971 regarding the denial of his claim for service connection 
for acne, the RO should have issued an SOC regarding that 
claim.

Thereafter, in October 2000, the RO issued an SOC in which it 
denied entitlement to service connection for acne.  The RO 
also denied entitlement to a compensable evaluation for 
sebaceous cysts of the back.  In a transmittal letter 
accompanying the SOC, the RO advised the veteran that, if he 
wished to perfect his appeal as to either of these issues, he 
should submit a completed VA Form 9 or its equivalent within 
60 days.  Shortly thereafter, in November 2000, the veteran 
submitted a signed VA Form 9, in which he indicated that he 
wished to pursue an appeal as to the issues of entitlement to 
service connection for acne and entitlement to a compensable 
evaluation for sebaceous cysts of the back.  Thus, these 
issues are currently before the Board on appeal.

In the February 2001 statement in which the veteran withdrew 
his appeal as to the issue of entitlement to an increased 
evaluation for the residuals of shell fragment wounds, the 
veteran also raised a claim of entitlement to an effective 
date earlier than November 23, 1998, for the award of a 10 
percent evaluation for that disability.  In a rating decision 
dated later that month, the RO granted an earlier effective 
date of April 5, 1969, for the grant of a 10 percent 
disability rating for his residuals of a shell fragment 
wound.  The veteran did not express disagreement with the 
effective date assigned in that decision.  Thus, this matter 
is not currently on appeal before the Board.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's sebaceous cysts of the back 
are not manifested by exfoliation, itching, or systemic or 
nervous manifestations, or by exudation over an exposed 
surface or extensive area; however, the evidence is in 
approximate balance as to whether the veteran's sebaceous 
cysts are manifested by pain and tenderness.

2.  The credible and probative evidence is in approximate 
balance as to whether acne on the face was incurred in 
service.



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for a 10 percent evaluation, and no more, for 
sebaceous cysts of the back have been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.118, Diagnostic Codes 7804, 7806, 7819 (2002).

2.  Giving the veteran the benefit of the doubt, service 
connection for acne scarring of the face is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for acne.  These records reveal that, 
in June 1967 and July 1967, the veteran was treated for a 
wart behind his left ear.  Thereafter, in March 1968, an 
examiner noted the presence of folliculitis on the veteran's 
face.  He was given a special soap to apply daily.  A 
December 1968 clinical note shows that he was treated for 
poison oak on his face and neck.  He reported that his right 
eye had swollen shut the day before.  Examination revealed no 
evidence of edema.

In a report of medical examination completed for separation 
in February 1969, an examiner noted the presence of sebaceous 
cysts on the veteran's back.  No other complaints or defects 
were noted.  In a report of medical history also completed 
for separation in February 1969, the veteran reported having 
no history of skin diseases.

In March 1970, the veteran filed a formal claim of 
entitlement to service connection for several disabilities, 
including a cyst on his back.  

During a VA medical examination conducted in June 1970, the 
veteran reported having first developed acne and cysts on his 
back and face during service.  He reported that he had been 
treated for these problems while on active duty.  The 
examiner noted diagnoses of acne scarring on his face and 
sebaceous cysts on his back, with history of a cyst removal 
from the back and the face.

In the September 1970 rating decision, the RO granted 
entitlement to service connection for sebaceous cysts of the 
back and assigned a noncompensable evaluation under the 
criteria of Diagnostic Code (DC) 7819.  The RO also denied 
entitlement to service connection for acne, and granted 
entitlement to service connection for the residuals of shell 
fragment wounds sustained in service.

Thereafter, in June 1971, the veteran submitted a statement 
in which he asserted that all of his claimed disabilities, 
including acne, were incurred in service.  He asserted that 
he was entitled to receive medical treatment for each of his 
claimed disabilities because they were the result of his 
military service.  In a letter issued later that month, the 
RO advised the veteran that service connection had been 
established for a sebaceous cyst and for the residuals of his 
shell fragment wounds, and that he was therefore eligible to 
receive medical treatment for those disabilities.

Later in June 1971, the RO received a letter from the 
veteran's U.S. Representative.  In that letter, the 
Representative noted that the veteran had recently submitted 
an NOD regarding the denial of his claims of entitlement to 
service connection for acne and entitlement to compensable 
evaluations for sebaceous cysts of the back and the residuals 
of shell fragment wounds.  

In a response letter issued later that month, the RO advised 
the Representative that the veteran's June 1971 letter was 
not being considered as an NOD because he had essentially 
argued that he was entitled to receive medical treatment from 
VA for his various claimed disabilities.  The RO noted that 
he had been awarded service connection for sebaceous cysts of 
the back and for the residuals of shell fragment wounds, and 
that he was therefore entitled to receive medical treatment 
from VA for those disabilities.  The RO indicated that the 
veteran had been advised of this fact by letter, and that he 
had also been advised that he was free to seek entitlement to 
increased evaluations for these disabilities by submitting 
medical evidence covering his treatment for those 
disabilities.  The RO did not mention the issue of 
entitlement to service connection for acne in this letter, 
and the record reflects that no subsequent action was taken 
at that time in regard to that claim.

During a VA dermatology examination conducted in January 
1999, the veteran reported that he had experienced sebaceous 
cysts on his back ever since service.  Examination of his 
back revealed multiple comedones and several large and small 
tumor masses subcutaneously.  The examiner found that they 
were fairly mobile and soft, and that they were consistent 
with sebaceous cysts.  No further clinical findings were 
noted in regard to the cysts.

In November 1999, the veteran filed an informal claim of 
entitlement to a compensable evaluation for his service-
connected sebaceous cysts of the back.  In support of his 
claim, he submitted a number of private medical records 
showing that he had received treatment for sebaceous cysts on 
numerous occasions between 1971 and 1985, to include several 
surgical excisions.

In an August 2000 statement, the veteran's accredited 
representative asserted that the veteran's June 1971 letter 
had constituted an NOD regarding the denial of his claim of 
entitlement to service connection for acne.  The 
representative argued that an SOC should have been issued at 
that time so that the veteran could have taken action to 
perfect his appeal.

In October 2000, the RO issued an SOC, in which it denied 
entitlement to service connection for acne.  The RO also 
denied entitlement to a compensable evaluation for a 
sebaceous cyst.

In January 2001, the veteran underwent another VA 
examination.  This examination was conducted primarily for 
the purpose of evaluating his residuals of shell fragment 
wounds.  No clinical findings were noted regarding his 
service-connected sebaceous cysts.

During another VA dermatology examination in March 2002, the 
veteran reported that he had first developed multiple cystic 
lesions on his face and trunk while serving in Vietnam.  He 
indicated that they had continued to bother him since his 
separation and that several had to be surgically removed.  
The veteran noted that he still had flare-ups all over, 
especially on his face where he usually applied a warm 
compress and squeezed them when they were "ripe".  He 
explained that the cysts on his back were always present, and 
that they often became infected and hurt.  The veteran 
reported that he was currently working as a building 
contractor and that he worked ten to twelve hours per shift.  
He noted that he was able to finish his shifts during flare-
ups, although the pain did bother him.

Clinical evaluation of the veteran's face revealed multiple 
bilateral prominent stellate scars, measuring 3 cm. on the 
left cheek area.  The examiner noted that there was a 1x1-cm. 
nodular lesion on the right parietal area, which was 
nontender and nonmobile.  The examiner also noted that there 
was a tender nodular lesion on the right lower jaw, which was 
slightly hyperemic.  Examination of the back showed a 2x1-cm. 
cystic lesion on the left para-thoracic area, which was 
nontender, and a 1x1-cm. cystic lesion on the right para-
thoracic area, which was also nontender.  The examiner noted 
an assessment of sebaceous cysts "x2" on the back and on 
the right parietal area; multiple scarring on the face, 
trunk, and buttocks area secondary to sebaceous cyst 
extraction and furunculosis; and furunculosis on the face and 
right groin area.  The examiner concluded that it was "less 
likely" that the veteran's sebaceous cysts of the back and 
right parietal area were affecting his daily activities, 
except when the cysts were infected.  With this report, the 
examiner included a number of color photographs and slides, 
which show the cysts observed on the veteran's body.  There 
are also several photographs of the veteran's face, which 
were taken from different angles.

In a letter dated in April 2001, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In that letter, the RO informed the veteran of 
what the evidence must show in order to substantiate a claim 
for service connection.  The RO also advised the veteran that 
VA had a responsibility to assist him in obtaining any 
relevant records that he identifies that could support his 
claims, such as medical records, employment records, and 
records of Federal agencies.

In the April 2002 SSOC, the RO continued to deny the 
veteran's claim of entitlement to a compensable evaluation 
for sebaceous cysts of the back.  In a statement dated the 
following month, the veteran reported that this cysts on his 
back were extensive and irritating, and that they recurred 
frequently.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
SSOC, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes a letter issued in April 2001 in 
which the RO advised him of the enactment of the VCAA.  In 
that letter, the RO also advised him that VA would obtain 
medical records that he identified on his behalf.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Compensable evaluation for sebaceous cysts of the back

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The veteran's service-connected sebaceous cysts of the back 
are evaluated as non-compensable under the criteria of 38 
C.F.R. § 4.118, DC 7819.  Pursuant to the Rating Schedule, at 
38 C.F.R. § 4.118, "Unless otherwise provided, rate codes 
7807 through 7819 as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations."  See 38 C.F.R. § 4.20 (providing for 
similar manifestations to be rated under closely analogous 
diagnostic codes).  Under DC 7806, which pertains to eczema, 
a 10 percent rating is warranted when the condition is 
manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
50 percent evaluation is warranted where there is ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a compensable evaluation under the 
criteria of DC 7806.  In essence, the Board finds that the 
veteran's sebaceous cysts of the back are manifested 
primarily by pain, but not by itching, exfoliation, or 
exudation over an exposed surface or extensive area.  In 
reaching this conclusion, we found the most probative 
evidence of record to be the report of the veteran's March 
2002 VA examination.  During the examination, the VA examiner 
noted the presence of two nontender cystic lesions on the 
veteran's back.  The report does not reveal any evidence of 
exfoliation, and it appears that the veteran did not report 
any history of itching to the examiner.  Although the 
examiner noted that the veteran's cysts often became 
infected, which likely results in some exudation, the Board 
believes that the examiner's description as to the size and 
location of the two cysts present on the veteran's back shows 
that his disability does not involve an exposed surface or an 
extensive area so as to warrant a 10 percent evaluation or 
higher under the criteria of DC 7806.  

The Board believes the findings reported during the March 
2002 VA examination to be consistent with observations made 
during the veteran's January 1999 VA examination.  At that 
time, an examiner noted the presence of several sebaceous 
cysts on the veteran's back, but did not indicate that these 
cysts were manifested by exfoliation or itching, or that they 
involved an exposed surface or extensive area.  In light of 
this record, the Board concludes that the preponderance of 
evidence is against the assignment of a compensable 
evaluation under the criteria of DC 7806.

The Board has given consideration to evaluating the veteran's 
service-connected sebaceous cysts of the back under a 
different diagnostic code.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and the demonstrated symptomatology.  Any change 
in a diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

In this case, the veteran has repeatedly asserted that his 
service-connected sebaceous cysts are manifested primarily by 
pain and irritation, particularly when infected.  During his 
March 2002 VA examination, the examiner specifically noted 
that the cysts on the veteran's back often became infected 
and caused pain.  The Board recognizes that the VA examiner 
found that the cysts present on his back during that 
examination were nontender.  However, based upon the 
veteran's consistent complaints and the examiner's finding 
that infection causes the veteran to experience pain in the 
area of his cysts, the Board believes there is reasonable 
doubt raised in this case, and, resolving such doubt in favor 
of the veteran, we conclude that a 10 percent evaluation 
under DC 7804 is warranted.  A 10 percent evaluation, which 
is the maximum disability rating available under this code, 
contemplates superficial scarring that has been shown to be 
tender and painful on objective examination.  See 38 C.F.R. § 
4.20.

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the veteran's sebaceous cysts of the back 
under the criteria of DC 7806.  The Board further finds, 
however, that there is an approximate balance of positive and 
negative evidence regarding whether the veteran's sebaceous 
cysts of the back are manifested by pain and tenderness.  
Accordingly, a 10 percent evaluation is granted under the 
criteria of DC 7804.  The benefit sought on appeal is 
accordingly granted.

The Board recognizes that VA examination has revealed 
evidence of cysts and furunculosis on parts of the veteran's 
body other than his back.  However, the record reflects that, 
in March 1970, the veteran filed a claim of entitlement to 
service connection only for cysts present on his back.  In 
the September 1970 rating decision, the RO specifically 
awarded entitlement to service connection for sebaceous cysts 
of the back.  Since that time, the veteran has pursued a 
claim for an increased evaluation for the sebaceous cysts on 
his back, but he has not raised any claim for service 
connection for cysts on other parts of his body.  Thus, the 
Board concludes that we lack jurisdiction to address the 
severity of any cysts and/or furuncles other than those 
present on the back, as service connection does not appear to 
have been established for such disability, and the matter is 
not currently before us on appeal.

C.  Service connection for the residuals of acne on the face

The veteran is seeking entitlement to service connection for 
the residuals of acne on his face.  He essentially contends 
that he experienced acne on his face during service, and that 
this acne led to scarring that is currently present on his 
face.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the credible and 
probative evidence of record is in relative equipoise as to 
whether the veteran's facial acne scars were incurred in 
service.  

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The Court also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness".  The Board believes that acne 
is also the type of disability to which the veteran, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403; see 
also Charles v. Principi, ___ Vet. App. ___, No. 01-1536, 
slip op. at 6-7 ((lay evidence is sufficient as to tinnitus).  
Thus, the veteran in this case is considered competent to 
testify that he experienced acne on his face during service.  

The record reflects that, in June 1970, a VA examiner 
specifically found that scarring present on the veteran's 
face was due to acne.  Similarly, during the VA dermatology 
examination conducted in January 1999, an examiner again 
noted the presence of multiple acne scars on the veteran's 
face and forehead.  Therefore, although the veteran has not 
submitted a competent medical opinion that his acne scars 
were incurred in service, the Board finds that he has 
submitted lay evidence demonstrating a continuity of 
symptomatology (his own reports of recurring acne during 
service), as well as competent medical evidence linking his 
reported acne symptoms to scarring on his face.

The Board notes that there is no evidence that the veteran 
experienced acne prior to service, no specific evidence to 
indicate that the acne began after service, and no reason to 
doubt the veteran's credibility in regard to his reported 
symptoms.

In summary, the Board finds that the veteran has submitted 
lay evidence demonstrating a continuity of symptomatology, as 
well as competent medical evidence linking those continuous 
symptoms to his acne scarring of the face.  See 38 C.F.R. 
§ 3.303(b).  Therefore, we find that there is reasonable 
doubt as to the outcome of this claim.  Resolving such doubt 
in favor of the veteran, the Board finds that service 
connection is warranted for the residuals of acne of the 
face.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit sought on appeal may accordingly be granted.


ORDER

Entitlement to an increased evaluation of 10 percent for 
sebaceous cysts of the back is granted, subject to applicable 
legal criteria governing the payment of monetary benefits.

Entitlement to service connection for acne scarring of the 
face is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

